Title: John Quincy Adams to John Adams, 3 February 1781
From: Adams, John Quincy
To: Adams, John


     
      Hond. Sir
      Leyden Feby. the 3d. 1780 i.e. 1781
     
     I yesterday received your’s of the 31st of Jany. in whic you desir’d me to write you a few lines now and then to inform you of my progress in Literature. I have just finish’d Copying a Treatise upon Greek by Mr. Hemsterhuis which our master has been so good as to lend me. It is very rare and there are but very few exemples of it here, and I believe that you would be very much pleas’d with it.
     I should be very much obliged to you if you would send me The Vocabulary of Words of the same terminations in French, English, and dutch, which Mr. Searle had.
     I am very impatient to see Pope’s works. I should be very glad also to see my old acquaintance.
     Our master desires me to send his respects to you.
     
      I am your most dutiful Son,
      John Quincy Adams
     
    